DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made to the amendment received 12/21/2020.
Claims 1-2, 5-6, 9-15 and 17-20 have been amended. Claims 3-4, 7-8, 16 have been cancelled. Claim 21-25 have been added. Claims 1-2, 5-6, 9-15 and 17-25 are pending and addressed below. 
Claim Objections
Claim 19 is objected to because of the following informalities:  
In claim 19, “the” in line 1 should omitted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-6, 9-14, 17, 20, 22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claim 1 recites the limitation “a first band section”, “a second band section” and a “center section supported by the first band section and the second band section”. There does not appear to be supper for this phrase in the specification. Read as broadly as claimed, any section can be read a first, second, and center section. Thus, because the sections are not labeled in the drawings and the specification makes no mention to these sections, the Examiner has interpreted the first, second and center section to be any length along the headset. Applicant is encouraged to use the exact language of the specification in their claims.
Claim 1 recites the limitation “a first electrode fixedly mounted to the center band section”. This language is not supported by the specification. Based on the drawings, we can assume that the first electrode 140 is attached a first band section, but as stated above, the first band section can be interpreted as any length or portion of a band to which an electrode attaches. 
Claim 1 recites the limitation “relative to the center section”, however, this language is not supported by the specification. Para. 0039 of the instant application discloses the band adjust to “maintain certain fixed electrodes along the lateral centerline of the EEG headset”. Applicant is encouraged to use this language of the specification. 
Claim 1 recites the limitation “to compensate for changes in the first length of the first band via the first band adjuster”. There does not appear to be support for this limitation in the specification. Applicant is encouraged to use the exact language of the specification.
Claim 1 recites the limitation “a third range of electrode positions to compensate for changes in the second length of the second band via the second band adjuster”. Although the instant application teaches a third electrode with multiple positions, the specification does not support its ability to “compensate for changes”. Applicant is encouraged to use the exact language of the specification.
Claim 6 recites the limitation “compensate for changes in the first length”, however there does not appear to be support in the specification. Applicant is encouraged to use the precise language of the specification. 
Claim 9 recites the limitation “to decouple the force” or “a proportion of electrodes”. This phrase does not appear to have support in the specification. The specification uses the language “distribute the weight of the EEG headset on the user’s head” and “support bocks…configured to contact a user’s head and to cushion the weight of the EEG headset” in Para. 0046. Applicant is encouraged to use the exact language of the specification.
Claim 20 recites the limitation “to decouple the force” or “a proportion of electrodes”. These phrases does not appear to have support in the specification. The specification uses the language “distribute the weight of the EEG headset on the user’s head” and “support blocks…configured to contact a user’s head and to cushion the weight of the EEG headset” in Para. 0046. Applicant is encouraged to use the exact language of the specification. If the Applicant were to omit the phrases/limitation related to decoupling the force…from the weight of the system and rom a proportion of electrode, the Examiner would consider the support blocks allowable subject matter. Applicant is encouraged to contact the Examiner for further clarification.
Claim 22 recites the limitation “form a first linear array of discrete colored icons” and “form a second linear array of discrete colored icons matched to the first linear array of discrete colored icons”. The term “icons” does not appear to have support in the specification. Instead, the specification describes discrete textual symbols highlighted in a range of discrete colors, Para. 0026. The Applicant is encouraged to use the exact language of the specification. 
Claim 24 recites the limitation “to decouple the force” or “a proportion of electrodes”. These phrases does not appear to have support in the specification. The specification uses the language “distribute the weight of the EEG headset on the user’s head” and “support blocks…configured to contact a user’s head and to cushion the weight of the EEG headset” in Para. 0046. Applicant is encouraged to use the exact language of the specification. If the Applicant were to omit the phrases/limitations related to decoupling the force…from the weight of the system and rom a proportion of electrode, the Examiner would consider the support blocks allowable subject matter. Applicant is encouraged to contact the Examiner for further clarification.
Claims 1-2, 5-6, 9-15, 17, 21 and 25 inherit the issues from claims 1, 6, 9, 20 and 24 by nature of its dependency and preclude further examination on the merit. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 21 recites the limitation "the electrode tip” and “the spring element” in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be read as --an electrode tip-- and --a spring element--.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi (W.O. 2014169241) in view of O’Neill (U.S. Patent No. 7231723).
Regarding claim 18,
A system for collecting biosignal data comprising: a junction; (Page 5, line 17-18, Page 11, line 7-9; Fig. 1, junction 10)
a first band coupled to the junction; (Page 5, lines 17-18; Fig. 1, tensioning assembly 2a) Page 14 of 35Serial No.: 15/831,143Attorney Docket No.: ZETO-M02-US
a first band adjuster configured to adjust a first length of the first band extending from the junction; (Page. 5, lines 14-17; Fig. 1, pod 6a)
a first length scale: arranged on the first band; (Page 8, lines 15-18; Fig. 4, tensioning assemblies 2,3 read as first band; read as broadly as claimed, any adjusted length can be read as a length scale)
a second band coupled to the junction and offset from the first band about a lateral axis of the junction;  (Page 5, lines 17-18; Fig. 1, tensioning assembly 2b) Page 14 of 35Serial No.: 15/831,143Attorney Docket No.: ZETO-M02-US
a first electrode; (Page 6, line 23-Page 7, line 1; Fig. 2, sensor 24e, wherein the tensioning assembly is 2a)
and a second electrode mounted to the second band offset from the junction. (Page 6, line 23-Page 7, line 1; Fig. 2, sensor 24f, wherein the tensioning assembly is 2b)
Chi teaching adjusting the length of each band on the EEG headset, but does not explicitly disclose discrete length values or an electrode adjuster. 
In related neural sensor placement art, O’Neill teaches:
a first length scale…depicting a sequence of discrete length values; (Col. 5, lines 13-24; Fig. 2, indexed scale 206) 
and configured to indicate one discrete length value, in the sequence of discrete length values, corresponding to a current length setting of the first band; (Col. 5, lines 13-24; Fig. 2, indexed scale 206)
a first electrode adjuster coupling the first electrode to the first band over a range of lateral positions along the first length of the first band; (Col. 7, lines 23-27, 39-42; Fig. 3, indexed scale 320, receptacle 300; range of lateral positions read as 10-100 as indicated in Fig. 3)
and comprising a set of electrode position labels indicating discrete lateral positions of the first electrode within the range of electrode positions along the first length of first band, (Col. 7, lines 47-49; Fig. 3, indexed scale 320, receptacle 300; the range of electrode positions is adjusted independently of the length)
each electrode position label, in the set of electrode position labels, indicating a target lateral position of the first electrode, within the range of electrode positions (Col. 7, lines 47-49; Fig. 3, indexed scale 320, receptacle 300; read as broadly as claimed, any lateral position can be read as a target lateral position as long as it is within the 10-100 range of the indexed scale 320) 
along the first length of the first band, for a particular length value, in the sequence of Page 15 of 35Serial No.: 15/831,143 Attorney Docket No.: ZETO-M02-USdiscrete length values, indicated by the first band scale, (Col. 5, lines 13-24; Fig. 2, indexed scale 206)
the target lateral position indicated by the electrode position label linked to the particular length value indicated by the first band scale according to an electrode placement standard; (Col. 7, line 66-Col. 8 line 1)
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Chi based on the teachings of O’Neill to incorporate a discrete length and discrete electrode position via adjusters in order to facilitate conversion of measurements from the adjustable frame 
Regarding claim 19, the Chi/O’Neill combination teaches:
The system of Claim 18: (described above) 
wherein the junction, the first band, the first band adjuster, the second band, the first electrode, and the second electrode cooperate to define an adjustable electroencephalography headset configured to be worn on a head of a user; (Chi, Page 4, lines 19-21)
wherein the target lateral position, indicated by the electrode position label, is linked to the particular length value, indicated by the first band scale, according to the electrode placement standard comprising a 10-20 electroencephalography electrode configuration; (Chi, Page 11, lines 3-4; O’Neill, Col. 7, line 66-Col. 8 line 1)
wherein the first junction defines a left junction configured for placement adjacent a left ear of the user when the adjustable electroencephalography headset is worn on the head of the user; (Chi, Fig. 1, anchor 10)
further comprising a right junction laterally offset from the left junction and configured for placement adjacent a right ear of the user when the adjustable electroencephalography headset is worn on the head of the user; (Chi, Page 5, lines 17-19) Page 16 of 35Serial No.: 15/831,143 Attorney Docket No.: ZETO-M02-US
wherein the first band spans the left junction and the right junction approximately along a coronal plane over a head of the user when the adjustable electroencephalography headset is worn on the head of the user; (Chi, Page 5, lines 17-19; first band read as tensioning assembly 2 and 3 as see in Fig. 2 on Fig. 1, tensioning assembly 2a)
wherein the second band extends between the left junction and the right junction and is radially offset from the first band about a lateral axis spanning the left junction and the right junction; (Chi, Page 5, lines 17-19; second band read as tensioning assembly 2 and 3 as see in Fig. 2 on Fig. 1, tensioning assembly 2b)
further comprising second band adjuster configured to adjust a second length of the second band by expanding the second band equally between the left junction and the right junction; (Chi, Page 7,line 22-Page 8, line 3)
and wherein the second electrode is fixedly coupled to the second band along a lateral centerline of the adjustable electroencephalography headset. (Chi, Page 11, lines 3-4; placing an electrode along the 10-20 electrode configuration would provide multiple electrodes along the centerline)
Regarding claim 21, the Chi/O’Neill combination teaches:
The system of Claim 19: (described above)
wherein the first electrode further comprises a shoulder adjacent the electrode tip; (O’Neill, Fig. 3, contact pad 318 read as electrode tip; shoulder labeled below)
and wherein the spring element is further configured to enable manual retraction of the electrode tip, via the shoulder, toward the first band to separate the electrode tip Page 18 of 35Serial No.: 15/831,143Attorney Docket No.: ZETO-M02-USfrom the head of the user during lateral adjustment of the first electrode along the first electrode adjuster. (O’Neill, Col. 1, lines 35-38; Col. 7, lines 39-44; Fig. 3, biasing means 314, a user must manually turn the bolt to bias the contact pad up and down)

    PNG
    media_image1.png
    659
    599
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to have modified Chi based on the teachings of O’Neill to incorporate a shoulder and biasing means in order to provide contact with the subject but also movement to accommodate different head shapes (O’Neill, Col. 7, lines 42-44).
Regarding claim 23, the Chi/O’Neill combination teaches:
The system of Claim 18: (described above) 
wherein the first length scale depicts the sequence of discrete length values in the form of a first linear array of discrete numerical values; (O’Neill, Col. 4, lines 24-29)
and wherein the first electrode adjuster depicts the set of electrode position labels in the form of a second linear array of discrete numerical values corresponding to the first linear array of discrete numerical values. (O’Neill, Col. 7, lines 49-54)
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Chi based on the teachings of O’Neill to incorporate the discrete numerical values in order to .

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi (W.O. 2014169241) in view of O’Neill (U.S. Patent No. 7231723) in further view of Badower (U.S PGPub. No. 20140051044).
Regarding claim 22, the Chi/O’Neill combination teaches:
The system of Claim 18: (described above) 
and wherein the first electrode adjuster depicts the set of electrode position labels in the form of a second linear array…matched to the first linear array of discrete colored icons. (O’Neill, Col. 5, lines 13-24; Fig. 2, indexed scale 206; Col. 7, lines 47-49; Fig. 3, indexed scale 320)
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Chi based on the teachings of O’Neill to incorporate the same discrete length and discrete electrode position via adjusters in order to facilitate conversion of measurements from the adjustable frame to a predetermined coordinate or reference system (O’Neill, Col. 4, lines 24-29; Col. 7, lines 49-54) and accommodate different sized heads (O’Neill, Col. 5, lines 5-6).
Although O’Neill teaches using discrete icons, read as the numerical scale, to identify the position adjustments of the device, wherein each discrete length value is a discrete number, O’Neill does not explicitly disclose the discrete icons being colored. 
In related EEG headset art, Badower teaches a set of magnetic elements used to connect straps of electrodes to a common junction (Para. 0181). It can be seen in Fig. 10, the discrete . 
Response to Arguments
Applicant's arguments filed 12/21/2020 with respect to the improper office action have been fully considered but they are not persuasive.
Regarding Applicant’s argument the Examiner has failed to properly address the claim limitations of claim 3, see page 22-23, are rendered moot due to the cancelation of claim 3. 
Regarding claim 5, Applicant argues that one skilled in the art would not, under any circumstances, confused synchronized strobe channel with optical tomography, however the arguments are moot because the amendments have necessitated new grounds of rejection or preclude further examination on the merit due to their dependency of a rejected claim under 35 U.S.C. 112(a).
Regarding claim 12, see page 23, Applicant argues that the Examiner has taking impermissible hindsight, improperly takes Official Notice and no one skilled in the art has or would ever interpret the 10-20 system to add electrode position label matched to a length of a band in an EEG headset, however, the Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to the argument that the Examiner has taken official notice, the Examiner has not taken Official Notice anywhere in the office action. In response to the argument that “no one skilled in the art has or would ever interpret the 10-20 system as a suggestion to add electrode position labels matched to a length of a band in a EEG headset”, Examiner respectfully disagrees. The Examiner disagrees on two fronts: [1st] there is no indication that Badower is undesiring of incorporating a 10-20 system and [2nd] as per MEPP 716.01(c) ‘[t]he arguments of counsel cannot take place of evidence in the record.’ In re Schulze, 346 F. 2d 600, 602, 145 USPQ 717, 718 (CCPA 1965). Badower teaches the use of the 10-20 system provide coverage of all the lobes of the brain, including frontal, parietal, occipital and temporal (Badower, Para. 0205). Thus, one of ordinary skill in the art would recognize the benefits of giving broad coverage of the head when evaluating signals. By placing and labeling electrodes in the 10-20 system, the user would be able to perform procedures for a clinically valid EEG (Badower, Para. 0205). Further, the Examiner does not consider the 10-20 system electrode position labels as the inventive feature of the instant application. 
Regarding claim 13, see page 23, Applicant argues that the “rack” is referring to a gear rack and that one skilled in the art would not visual similarity to a rack of ribs as suggested by the Examiner. The Examiner respectfully disagrees and gives claim 13 the broadest reasonable interpretation. Without disclosing the rack as a “gear rack” (as the newly amended claim suggests), the Examiner can provide any rack as an “internal rack”. It is noted that the features upon which applicant relies (i.e., gear) were not recited in the rejected claim(s) of the previous Office Action. Although the claims are interpreted in light of the specification, limitations from In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claim 13, see page 24, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., enclose the array of electrodes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, as described above, without disclosing the rack as a “gear rack” (as the newly amended claim suggest), the Examiner can provide any rack as an “internal rack”. 
Regarding claim 13, see page 24, Applicant claims that the Examiner has introduced her own rules for patentability that fall outside of the law and rules outlines in the MPEP, the Examiner respectfully disagrees. As cited in the previous Office Action, Badower provides a length scale with discrete magnetic portions (Fig. 10, 162a-f), which allow the user to adjust the length of the straps (Badower, Para. 0181). Thus, the magnetic portions act in the same way as the colors or textual symbols to indicate the length of the strap. Because the Applicant merely recites discrete colors or symbols to indicate the position, the Examiner asserts that the magnetic portions act in the same way. As disclosed in the previous action, there does not appear to be a description to why a discrete color or symbol would be more beneficial than magnetic strips, since both indicate the length of the strap. Thus, the Applicant does not consider the “discrete textual symbols” to be the inventive feature of the invention. Applicant has still not provided as statement of criticality, however due to the new matter rejection of claim 1, the issue is moot.
Applicant’s arguments, see pages 25-26, filed 12/21/2020, with respect to the drawings have been fully considered and are persuasive.  The objection of 7/23/2020 has been withdrawn. 
Applicant’s arguments, see page 26, filed 12/21/2020, with respect to the specification have been fully considered and are persuasive.  The objection of 7/23/2020 has been withdrawn. 
Applicant’s argument, see page 26, filed 12/21/2020, with respect to the 35 U.S.C. 112(b) rejection of claim 16 has been rendered moot upon cancelling the rejected claim. 
Applicant’s arguments with respect to claim 18-19, see pages 26-30 have been considered but are moot because the amendments have necessitated new grounds of rejection. Specifically, applicant’s argument of the limitations that art not anticipated by Stoler are moot in view of the new rejections under Chi and O’Neill. 
Applicant’s arguments with respect to claims 1-17 and 20, see pages 30-34 have been considered but are moot because the amendments have necessitated new grounds of rejection or preclude further examination on the merit due to their dependency of a rejected claim under 35 U.S.C. 112(a). Further, applicant’s argument of the limitations that art not taught by Badower and the additional references are moot in view of the new rejections under Chi and O’Neill. 
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794